DETAILED ACTION
Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed to a transfer member, a solution absorbing member and a porous body, none of which have been recited in the claimed invention until the addition of new claim 27 and all of which constitute patentably distinct and properly restricted aspects of the originally presented invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2017/0080714) in view of Eguchi (2004/0053042) and Mizutani et al. (2014/0078214).

 	Regarding claims 1, 16 and 20, Suzuki teaches a wiping device for a recording apparatus having a recording head that includes an ejection port surface having an ejection port to eject ink that contains particles of a coloring material onto a recording medium, methods and non-transitory computer readable medium, the wiping device comprising: 
 	a cleaning member (fig. 6, item 46) configured to perform a wiping operation to wipe of the recording head ([0072]); and 
 	a control unit configured to control the cleaning member to perform the wiping operation (see fig. 9) 
	Suzuki does not teach wherein cleaning member particles have a diameter that is greater than a diameter of the ink coloring material particles . Eguchi teaches this (Eguchi, [0024]-[0027]). It would have been obvious to impregnate the wiping web disclosed by Suzuki with the fine resin particle solution disclosed by Eguchi because doing so would allow for reliable wiping of Suzuki’s nozzle surface while preventing scratching of the nozzle surface. (Suzuki, [0072], Eguchi, [0026], Note that resin particles of organic pigment coloring of standard colors have a diameter of 100 nm, and resin cleaning member particles have a diameter of anywhere from 100 nm to 10,000 nm).
Upon combination of Suzuki with Eguchi, the resultant device would also meet the limitation:
wherein, during the wiping operation, the control unit performs control to cause the cleaning member to press the cleaning member particles against the ejection port surface so as to space the cleaning member from the ejection port surface so that the cleaning member particles move with the cleaning member to remove ink from the ejection port surface while preventing the ink coloring materials from damaging the ejection port surface during the wiping operation (Eguchi, see fig. 1, [0024]-[0027], Suzuki, [0072], Note that the difference in diameters in the coloring material particles and the cleaning member particles would necessarily lead to this result. Note that the Rockwell hardness of the cleaning member particles of M10 to M130 would result in the cleaning member particles being at least somewhat crushed against the treatment on the nozzle surface. Note also that the difference in diameter between a 100 nm coloring particle and a 5,000 nm cleaning member particle would result in the cleaning member particle serving as a cushion so that the coloring particle could float between the wiping member and the nozzle surface without scratching the nozzle surface).
Suzuki in view of Eguchi does not explicitly teach wherein the cleaning member particles are crushed into spacers. Mizutani teaches an ink that includes coloring material particles as well as larger-diameter spacer particles that serve as a buffer between a wiping member and an ejection port surface so as to prevent damaging of the ejection port surface by the coloring material particles (Mizutani, [0019], Note that particle A serves as a buffer. Merriam Webster’s online dictionary defines “buffer” as “any of various devices or pieces of material for reducing shock or damage due to contact.” This language implies particle A is, at least to some extent, compliant or squishy. Further, Merriam Webster’s online dictionary defines “crush” as “to squeeze by pressure so as to alter structure.” Here, particle A is squeezed during wiping. As such, it can be said that particle A is crushed when serving as the buffer. Moreover, the language “crushed into” is broad enough to mean that either 1) the shape of an uncrushed particle A is changed into another shape upon crushing or that 2) particle A is crushed into several other sub-particles, thereby destroying particle A. The claim itself does not require either particular interpretation. For purposes of the rejection, Examiner adopts the first interpretation). It would have been obvious to one of ordinary skill in the art at the time of invention to use particle A, disclosed by Mizutani, as the cleaning member particle disclosed by Suzuki in view of Eguchi because doing so would amount to the substitution of one known cleaning member particle for another to obtain predictable results. In other words, while Suzuki in view of Eguchi does not expressly state that the cleaning member particles are crushed into spacers, Mizutani expressly discloses particles that act in the claimed manner. 
Examiner acknowledges that Mizutani discloses the particles being contained in the ink itself while Suzuki in view of Eguchi discloses the particles being included in the wiping member. Still, Examiner maintains that it would have been obvious to one of skill in the art to add the particles to either the ink or the wiping member because doing so would have the end effect of facilitating the easy removal of ink from the ejection port surface without damaging the ejection port surface.  

Regarding claims 21, 22 and 24, Examiner maintains that the limitations of these claims are inherently met by the prior art combination. In other words, despite the lack of express mention of the inter-particle dynamics claimed in these claims, the prior art device of Suzuki in view of Eguchi would nonetheless meet the limitations. 

Regarding claim 2, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, wherein the cleaning member particles are fine resin particles (Eguchi, Table 2). 	Regarding claim 3, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 2, wherein the fine resin particles contain any of fine acrylic resin particles, fine acrylic-styrene resin particles, fine polyethylene resin particles, fine polypropylene resin particles, fine polyurethane resin particles, and fine styrene-butadiene resin particles, (Eguchi, [0026], [0027]).

Regarding claim 4, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, wherein relative to a hardness of the ejection port surface, the cleaning member particles have a hardness configured to prevent deterioration of the ejection port surface by the wiping operation of the ejection port surface using the cleaning member (Suzuki, [0073], Eguchi, [0024]-[0027], Note that the resin disclosed by Eguchi has lower hardness than the liquid repellent film of Suzuki, formed from a metal alkoxide. See rejection of claim 1).

Regarding claim 5, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 4, wherein the cleaning member particles each have hardness of R20 to R60 in Rockwell hardness (Eguchi, [0025]).

Regarding claim 6, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, wherein the cleaning member particles are lower in hardness than the coloring material contained in the ink (Suzuki, [0167], Eguchi, [0024]-[0027], Note that depending on the pigment resin particle and the cleaning memberparticle chosen, the limitation is met).
 	Regarding claim 7, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, wherein the ejection port surface of the recording head includes imparted water repellency or hydrophilicity (Suzuki, [0072]). 	Regarding claim 8, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, wherein the cleaning member is made of a sheet web or a pad-like non-woven fabric obtained by bonding or intertwining fibers through fusion, mechanical action, or chemical action (Suzuki, [0064]). 	Regarding claim 9, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, wherein the cleaning member is previously impregnated with the cleaning member particles (Suzuki, [0085]). 	Regarding claim 10, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, further comprising a pressing member (Suzuki, fig. 6, item 74) configured to press the cleaning member against the ejection port surface (Suzuki, fig. 6), wherein the wiping operation is performed while the pressing member presses the cleaning member against the ejection port surface (Suzuki, see fig. 9, See rejection of claim 1). 	Regarding claim 11, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 10, further comprising a supply unit (Suzuki, fig. 6, item 74) configured to supply, to the pressing member, solution containing the cleaning member particles, wherein the pressing member is made of a porous body, wherein, before the ejection port surface is wiped, the cleaning member is impregnated with the cleaning member particles by coming into contact with the pressing member, and wherein the cleaning member performs the wiping operation in a state where the cleaning member is impregnated with the cleaning member particles (Eguchi, [0042]). 	Regarding claim 12, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, wherein a plurality of ejection ports of the recording head, including the ejection port, is arranged in a predetermined direction (Suzuki, fig. 4, Y direction), and wherein the wiping operation is performed by relative movement of the recording head and the cleaning member in the predetermined direction (Suzuki, see fig. 9). 	Regarding claim 13, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, further comprising: the recording head (Suzuki, fig. 1, item 27); and a conveyance unit (Suzuki, fig. 6, item 18/19) configured to convey a recording medium. 	Regarding claim 14, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, further comprising a moving unit (Suzuki, fig. 2, item 54) configured to move the cleaning member (Suzuki, compares fig. 2, 6).

Regarding claim 25, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, wherein the diameter of the cleaning member particles is five to ten times the diameter of the ink coloring particles (Suzuki, [0072], Eguchi, [0026], Note that resin particles of organic pigment coloring of standard colors have a diameter of 100 nm, and resin cleaning member particles have a diameter of anywhere from 100 nm to 10,000 nm).

Regarding claim 26, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1, wherein a hardness of the cleaning member particles is based on the diameter of the cleaning member particles and predetermined force to be used to crust the cleaning member particles during the wiping operation (Note that the hardness of any given particle is a function of its size or diameter. That is, the smaller the particle, the greater the hardness. Further, note that the recitation that the hardness is “based on predetermined force to be used to crush the cleaning member particles” can mean more than one thing. If one is to take the prior art combination of Suzuki in view of Eguchi and Mizutani as valid, there is necessarily a predetermined wiping force with which any wiping machine operates, and the hardness of the particles would necessarily have to be compatible with such a wiping force, or the device would not operate properly. 

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Eguchi and Mizutani as applied to claim 1 above, and further in view of Grafe et al. (2004/0203306).

Regarding claim 23, Suzuki in view of Eguchi and Mizutani teaches the wiping device according to claim 1. Suzuki in view of Eguchi and Mizutani does not teach a particular fiber diameter of the wiping material. Grafe teaches a specific fiber diameter for a wiping material of 1 micron (Grafe, claim 7). It would have been obvious to one of ordinary skill in the art at the time of invention to use a wiper with a similar fiber diameter as that disclosed by Grafe in the device disclosed by Suzuki in view of Eguchi and Mizutani because doing so would amount to simply combining a known fiber diameter of a wiping material with a known type of wiper. 
Upon combination of Grafe’s 1 micron fiber diameter with Suzuki in view of Eguchi and Mizutani’s coloring material particle diameter of 100 nm, the claimed relative fiber diameter/coloring material particle diameter relation would be met. Further, all other claimed limitations would be met because the resultant device would function in the same manner as that of the immediate application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 18 and 20 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853